DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ response, filed 8/4/22, has been entered in its entirety. Claims 1-25 are pending and allowed.
Double Patenting
The outstanding nonstatutory double patenting rejection has been withdrawn as the claims, through amendments, are now patentable distinct over the claims of US Patent No. 10,808,529.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Dean on 8/18/22 and 8/22/22.
The application has been amended as follows: 
In the Specification:
Under the Cross-Reference to Related Applications section, the paragraph has been replaced with:
This application is a continuation of and claims the benefit of priority to U.S. patent application Ser. No. 16/160,313, filed on Oct. 15, 2018, now U.S. Pat. No. 10,808,529, the contents of which are hereby incorporated by reference.

In the Claims:
In claim 1, line 5, after “polymeric nanoparticle or a solubilized polymer“ the following was inserted -- and wherein the polymeric taggants are added in pulses with a volume of one polymeric taggant of the plurality of polymeric taggants added to the drilling fluid followed by a pause before a volume of the next polymeric taggant in the sequence of the plurality of polymeric taggants is added to the drilling fluid --.
In claim 1, line 6, after “drill cuttings carried by the circulating drilling fluid“ the following was deleted “, wherein the plurality of polymeric taggants penetrate or adhere to the sample of drill cuttings --.
In claim 20, line 5, after “polymeric nanoparticle or a solubilized polymer“ the following was inserted -- and wherein the polymeric taggants are added in pulses with a volume of one polymeric taggant of the plurality of polymeric taggants added to the drilling fluid followed by a pause before a volume of the next polymeric taggant in the sequence of the plurality of polymeric taggants is added to the drilling fluid --.
In claim 1 , line 6, after “drill cuttings carried by the circulating drilling fluid“ the following was deleted “, wherein the plurality of polymeric taggants penetrate or adhere to the sample of drill cuttings --.
Allowable Subject Matter
Claims 1-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/22/2022